                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

JOSEY ANN RODRIGUEZ TORRES,

    Plaintiff,

                 v.                                               Civil No. 19-2061 (PG)

MASSACHUSETS   MUTUAL                            LIFE
INSURANCE COMPANY, et al.,

    Defendants.

                                                  ORDER

        Before the Court is co-defendant Transamerica Life Insurance Co.’s (‘Transamerica”)

unopposed 1 motion to dismiss plaintiff Josey Ann Rodriguez’s complaint for failure to state

a claim. See Docket No. 4. For the reasons below, Transamerica’s motion is GRANTED.

        Courts may dismiss a complaint for failure to state a claim upon which relief can be

granted. See Fed. R. Civ. P. 12(b)(6). To survive a motion for dismissal, a complaint must

plead facts sufficient to make the claim facially plausible. See Ashcroft v. Iqbal, 556 U.S. 662

(2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 554 (2007).

        Plaintiff has fallen well short of that standard – the factual allegations in plaintiff’s

complaint are limited to a mere four sentences mired by conclusory statements. See Docket

6-1. A reading of the complaint leaves the reviewer struggling to make out the facts that

purportedly give rise to plaintiff’s claim for relief. Indeed, “threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Labor Relations Div. of Constr. Indus. of Massachusetts, Inc. v. Healey, 844 F.3d 318, 327



        1 Said motion was filed on November 18, 2019 – seven days after this suit was removed from State
court. See Docket Nos. 4 & 1. As of today, plaintiff has not filed a response to the motion to dismiss. As such,
the Court deems Transamerica’s motion unopposed.
Civil No. 19-2061 (PG)                                                                    Page 2



(1st Cir. 2016). See also A.G. ex rel. Maddox v. v. Elsevier, Inc., 732 F.3d 77, 81 (1st Cir. 2013)

(“When allegations, though disguised as factual, are so threadbare that they omit any

meaningful factual content, we will treat them as what they are: naked conclusions”).

        Plaintiff’s complaint thus fails to state a claim upon which relief can be granted. As

such, Transamerica’s motion is GRANTED, and plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE.

         IT IS SO ORDERED.

        In San Juan, Puerto Rico, January 15, 2020.

                                                   S/ JUAN M. PÉREZ-GIMÉNEZ
                                                   JUAN M. PEREZ-GIMENEZ
                                                   SENIOR U.S. DISTRICT JUDGE
